Citation Nr: 0921453	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the Veteran, who served on 
active duty from February 1968 to November 1969; he died in 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision by the Waco, Texas, Regional Office, Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  

In April 2008, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in February 2009.  

In April 2009, the appellant submitted additional evidence to 
the Board in support of her claim.  Although that additional 
evidence has not been considered by the RO for an initial 
review and a supplemental statement of the case, the 
appellant, through her representative, waived consideration 
of that new evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304 (2008).  


FINDINGS OF FACT

1.  The Veteran died in October 2004, at the age of 56; the 
immediate cause of death was listed as hepatoma due to, or as 
a consequence of, cirrhosis due to, or as a consequence of, 
esophageal varicies.  No other significant condition 
contributing to the Veteran's death was reported on the death 
certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The Veteran's hepatoma, cirrhosis, hepatitis C, and 
esophageal varicies were not manifest in service or within 
one year of separation and are unrelated to service.  

4.  The cause of the Veteran's death is not attributable to 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2004 from the RO to the appellant 
which were issued prior to the RO decision in June 2005.  
That letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

Regarding the Hupp requirements, the veteran was not service-
connected for any disabilities at the time of his death.  The 
communications are found to provide the appellant with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected, even if not explicitly stated in those 
terms in the correspondence.  

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
July 2005 SOC, the December 2005 SSOC, the April 2006 SSOC, 
and the February 2009 SSOC provided the appellant with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for the cause of 
the Veteran's death, given the prior Board Remand, given that 
she has been provided all the criteria necessary for 
establishing service connection, and considering that the 
appellant is represented by a highly qualified veterans 
service organization, we find that there has been essential 
fairness.  

Since the Veteran is deceased, a VA opinion was obtained.  
The VA opinion is adequate as the C-file was available and 
reviewed.  The examiner considered the spouses statements and 
possible modes of transmission.  The opinion was detailed and 
presented reasoning for the conclusions that were reached.  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from February 1968 to November 1969.  

The record reflects that the Veteran died in October 2004, at 
the age of 56.  A certificate of death, dated in October 
2004, indicates that the Veteran's death was attributed to 
hepatoma due to, or as a consequence of, cirrhosis due to, or 
as a consequence of, esophageal varicies.  No other 
significant condition contributing to the Veteran's death was 
reported on the death certificate.  No autopsy was performed.  
At the time of his death, the Veteran was not service-
connected for any disability.  

The Veteran's service treatment records do not reflect any 
complaints, findings or diagnosis of hepatoma, cirrhosis, or 
esophageal varicies.  The service treatment records indicate 
that the Veteran underwent arthroplasty, modified magnussen 
repair of the left shoulder joint in September 1969.  He also 
underwent extraction of several teeth in August 1969.  At his 
separation examination, in November 1969, the Veteran denied 
a history of frequent indigestion, stomach problems, liver 
problems, gall bladder, gallstones, sugar or albumin in the 
urine, or jaundice; clinical evaluation of the abdomen, lungs 
and endocrine system was normal.  

Post service treatment records indicate that the Veteran was 
seen at an ambulatory care clinic in August 2002.  At that 
time, it was noted that the Veteran had a 30 year history of 
smoking and he used alcohol.  The Veteran denied any IV drug 
use or any other drugs.  The Veteran reported a history of 
hypertension and coronary artery disease.  He complained of a 
rash on his chest for the past 2 to 3 weeks.  The assessment 
was hypertension, good control with current treatment; 
coronary artery disease, asymptomatic; tobacco use d/o, 
continued, reco smoking cessation; and dermatitis, 
hydrocortisone cream.  

On September 20, 2002, the Veteran was seen for a follow up 
evaluation; he reported drinking 3 beers a day.  The 
assessment was hypertension, tobacco abuse, and elevated 
liver enzymes.  The Veteran was next seen in January 2003, 
for evaluation of a skin condition.  At that time, the 
Veteran denied blood transfusion, IV drug abuse, or 
unprotected sex; he had 2 tattoos, but recalled no instance 
of jaundice.  The assessment was chronic obstructive 
pulmonary disease (COPD), hepatitis C, alcoholism, ongoing 
tobacco use disorder, and coronary artery disease.  The 
Veteran was encouraged to stop consuming alcohol.  In June 
2003, the Veteran was diagnosed with hepatitis C, by history, 
abnormal liver function tests with questionable cirrhotic 
changes, hypertension, and umbilical hernia.  

In August 2004, it was noted that the Veteran decided to ago 
ahead with ETT in order to get worked up for a liver 
transplant.  On September 1, 2004, the Veteran was admitted 
to a private hospital for gastrointestinal bleeding.  He was 
found to have esophageal varices/ulcerations and hiatal 
hernia per endoscopy.  It was noted that he had known 
hepatitis.  The pertinent diagnosis was ascites due to liver 
failure due to hepatitis C, peripheral edema, status post 
upper gastrointestinal (GI) bleed with anemia due to 
esophageal varices and esophageal ulcer.  A hospital 
discharge summary, dated October [redacted], 2004, indicates that the 
Veteran was admitted to the emergency room with ascites on 
October 4, 2004.  He underwent a therapeutic and diagnostic 
paracentesis on the night of his arrival.  However, further 
workup revealed evidence of portal vein thrombosis.  There 
was also a large mass noted in the liver and his alpha-
fetoprotein was greater than 60,000.  CT scan of the chest 
was in keeping with probable pulmonary metastasis.  The 
Veteran's condition continued to deteriorate; his renal 
function worsened and urine output was minimal.  The Veteran 
developed hematemesis, but no active bleeding was noted upon 
NG tube insertion.  The Veteran's condition continued to 
deteriorate and he subsequently expired.  The final diagnoses 
were high probability hepatoma, portal vein thrombosis, 
esophageal varices, cirrhosis, and acute renal failure.  

Received in January 2005 were several internet articles 
addressing the appearance of Hepatitis C in Vietnam Veterans 
many years after service.  These articles also discussed the 
risk factors for contracting hepatitis C, which is a blood-
borne virus.  It was suggested that the virus could have been 
passed during routine vaccinations or maybe by sharing of 
tooth brushes and razors.  The article noted that "thousands 
of Veterans who fought in Vietnam now have the virus and are 
experiencing chronic liver disease, fibrosis, cirrhosis, 
hepatic failure and liver cancer."  Another internet article 
was received in September 2005; it also discussed the risk 
factors for contracting hepatitis C and the health 
complications caused by the virus.  

In November 2005, the Veteran's claims folder was referred to 
a VA physician for review and opinion regarding the 
relationship, if any, between the Veteran's hepatitis C and 
his military service and his subsequent death.  After 
reviewing the records, the examiner noted that, while the 
service treatment records show that the Veteran had surgery 
for recurrent dislocation of the left shoulder, no 
transfusion was required or given; he noted that the Veteran 
did have some intravenous fluids, but no transfusions 
according to the records.  There was no documentation showing 
exposure from tattoos, shared brushes, and razors.  Likewise, 
while it appears that the Veteran was a medic, the examiner 
stated that he did not know whether the Veteran was in the 
field or exposed to blood products from wounded soldiers.  
The examiner stated that the Veteran's death was obviously 
secondary to chronic liver disease with end-stage hepatoma, 
with probable metastasis to the lungs.  As to the exact 
etiology of this condition, it was the opinion of many 
physicians who have evaluated the Veteran that the cirrhosis 
of the liver was most likely either on the basis of chronic 
alcohol abuse and/or chronic hepatitis-C.  The examiner 
stated that it would be impossible to state the cause of the 
Veteran's hepatitis C.  The examiner indicated that they had 
no information as to the Veteran's sexual history, whether or 
not there may have been numerous sexual contacts during the 
years since Vietnam.  Likewise, the examiner indicated that 
we do not know when the Veteran may have received the tattoos 
which could possibly have been prior to military service.  It 
was the opinion of the examiner that it is not likely that 
the Veteran contracted hepatitis C during his military 
service.  

In an addendum to the above opinion, the VA examiner stated 
that the chronic hepatitis C was not likely due to Vietnam 
service as there is no documentation confirming the usual 
risk factors.  The VA examiner noted that alcohol abuse had 
been documented by a number of physicians and could be the 
etiology of the cirrhosis of the liver subsequent to 
development of hepatoma.  

Of record is a lay statement from M.S., a Naval Hospital 
Corps Veteran, dated in January 2006, indicating that the 
Veteran was his father-in-law and close friend.  M.S. stated 
that he served as a field medical service technician and he 
was assigned to many different military hospitals.  M.S. 
stated that he was responsible for inoculations for the rifle 
company prior to deployment on a Westpac cruise for twelve 
months.  M.S. indicated that he knew that the sterility of 
needles was compromised continuously during the process of 
deployment secondary to the huge number of service men being 
deployed.  He explained that hepatitis C is transferred 
through body fluids and can be transferred through the reuse 
of a needle; he stated that he would go as far as to testify 
that the Veteran was infected with hepatitis C while on 
active duty in the U. S. Army secondary to the unsterile 
administrative practice of inoculations received during basic 
training or at any time during the surgery on his shoulder 
while on active duty.  M.S. indicated that he was witness to 
all types of unsterile, hazardous and improper handling of 
medicine administration with needles and transfer of body 
fluids secondary to the way medicine was practiced by active 
duty personnel during the fourteen years, seven months, and 
twenty two days he was in the military.  

Received in September 2006 was yet another internet article 
regarding the transmission of hepatitis C.  

Received in March 2009 were lay statements from individuals 
who worked with the Veteran.  One individual, who worked with 
the Veteran since the 1980's recalled him vomiting at work 
and at home; he also saw the Veteran pass out completely and 
stopped breathing for a few seconds.  Another co-worker 
recalled the Veteran having similar problems on several 
occasions during most of 1999.  They both indicated that the 
Veteran did not seek treatment for his medical problems.  In 
yet another statement, dated in March 2009, the appellant 
indicated that she and the Veteran were married in 1984 and, 
while he had problems, he never sought medical attention 
until 2000.  The appellant argued that hepatitis is not 
something that happens overnight; she noted that the Veteran 
started having problems with nausea since 1985, and he began 
passing out about a year or two later.  She maintains that 
there are a lot of Vietnam Veterans who suffer from this 
horrible disease.  

Received in April 2009 were the terminal hospital report and 
progress notes from the VA North Texas Health Care System 
dated from October 2004 through February 2005.  These records 
show that the Veteran was admitted to the hospital on October 
4, 2004; he was seen with increasing abdominal girth, lower 
extremity edema, and weight gain.  It was noted that 
laboratory findings indicated progressive liver dysfunction.  
The Veteran's condition continued to deteriorate; his renal 
function worsened and urine output was minimal.  The Veteran 
developed hematemesis, but no active bleeding was noted upon 
NG tube insertion.  The Veteran's condition continued to 
deteriorate and he subsequently expired.  The final diagnoses 
were high probability hepatoma, portal vein thrombosis, 
esophageal varices, cirrhosis, and acute renal failure.  


III.  Legal analysis.

The appellant contends that the evidence of record shows that 
the Veteran was at risk of hepatitis C in service and because 
of service.  Specifically, she argues that vaccination 
procedures and grooming items (razors, toothbrushes, etc.) 
can retain blood and infected the Veteran with hepatitis C, 
which subsequently led to cirrhosis and eventually led to his 
demise.  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a chronic disease, 
including cirrhosis of the liver and malignant tumors, if 
manifested to a compensable degree within the prescribed 
presumptive period.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the Veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may also be granted when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the Veteran's own willful misconduct; 
or, for claims filed after October 31, 1990, not the result 
of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

A lay person is competent to describe what they observe.  
However, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, she or he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue at hand does not involve a simple diagnosis; that 
is to say, hepatoma, cirrhosis of the liver, and esophageal 
varices are not simple diagnoses.  See Jandreau.  The 
claimant is not competent to provide more than simple medical 
observations.  She is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the claimant's lay assertions 
are not competent or sufficient.  

Analysis.

There is no allegation nor does the record show that 
hepatitis C was incurred during combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable in this case.  

The appellant argues that the Veteran's death was caused by 
hepatitis C which, in turn, caused cirrhosis of the liver, 
hepatoma and esophageal varicies from which he died; she 
maintains that he contracted hepatitis C while in service.  
The record, however, preponderates against this argument.  
According to the certificate of death, the cause of the 
Veteran's death was hepatoma due to cirrhosis of the liver, 
and esophageal varicies.  The record does indicate that 
cirrhosis of the liver was caused by hepatitis C; however, 
the record reveals no competent evidence that hepatitis C was 
present in service or that it is due to service.  The service 
treatment records are silent for a diagnosis of any illness 
related to the liver or any symptoms of an illness that could 
later be connected to hepatitis C; and, he specifically 
denied a history of frequent indigestion, stomach problems, 
liver problems, gall bladder, gallstones, or jaundice.  The 
Board notes that there is no competent evidence of cirrhosis, 
hepatoma, or esophageal varicies during service or within one 
year of separation from service.  At the time of separation, 
the abdomen and viscera were clinically normal.  

The Board further finds that the evidence of record is 
against the assertion that the surgical procedure in service 
and the use of grooming items, like toothbrushes or razors, 
exposed the Veteran to the hepatitis C virus during service.  
The Board acknowledges that the Veteran underwent a surgical 
repair of the left shoulder in service in September 1969; 
however, there is no indication that any transfusion was 
required or given.  In addition, the available record 
includes no competent evidence demonstrating that the 
Veteran's cause of death was in anyway related to his 
surgical procedure in service.  Rather, the skilled 
professionals have reviewed the filed and have determined 
that the Veteran's death was the result of liver cirrhosis 
due to years of alcohol abuse, or due to hepatitis C of 
unknown etiology.  There is no indication of specific risk 
factors during service, to include those advanced by the 
appellant.  The fact that there are known risk factors for 
developing the disease process does not establish that he 
engaged in such risk during service.  

From the competent evidence of record, which include private 
treatment reports as well as VA treatment notes, hepatitis C 
was not diagnosed until sometime in 2003-approximately 34 
years after active duty.  Most notably, the record does not 
contain a competent nexus opinion linking the Veteran's 
hepatitis C to service.  In fact, following a review of the 
Veteran's claims folder, in November 2005, a VA examiner 
stated that the chronic hepatitis C was not likely due to 
Vietnam service as there was no documentation confirming the 
usual risks factors.  The examiner stated that it was his 
opinion that it is not likely that the Veteran contracted 
hepatitis C during military service.  The examiner also noted 
that alcohol abuse has been documented by a number of 
physicians and could be the etiology of the cirrhosis of the 
liver and subsequent development of hepatoma.  The examiner's 
opinion was provided after a review of the Veteran's claim 
file including service medical records and private medical 
treatment records.  The Board finds the opinion to be 
reasoned and persuasive.  Therefore, service connection for 
the cause of the Veteran's death is not warranted.  

The appellant has submitted internet information.  While this 
data suggests an association between certain risks factors 
encountered in service and the subsequent development of 
Hepatitis C and cirrhosis of the liver, as noted, the VA 
examiner's opinion is more persuasive.  Also, while the Board 
notes that medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional, there is no pertinent opinion of a medical 
professional which supports a link between the fatal disease 
processes and service.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

However, here, the aforementioned information does not 
contain any assessment which relates specifically to the 
Veteran and his medical status prior to his death.  This 
evidence simply does not provide a connection between the 
Veteran's terminal illness and his service.  The Board finds 
that the VA medical opinion, by a skilled professional who 
reviewed the claims folder and all evidence of record, more 
persuasive and the medical evidence showing that the terminal 
disease process began one and a half years prior to death to 
be more probative.  

It is true that lay statements may be competent to support 
claims for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, the appellant has not 
provided competent evidence that this Veteran engaged in risk 
factors during service.  

In reaching this determination, we note the assertion of the 
appellant that the VA cannot prove that the Veteran did not 
have a transfusion or that he did not have other forms of 
exposure during service.  However, that is not the standard 
for deciding a case.  Rather, the evidence must be equally 
balanced or support the claim.  The absence of definitive 
proof does not establish the presence of positive evidence or 
even balanced evidence, particularly, when the Veteran did 
not make such assertions.  Here, we find that there is no 
reliable proof of in-service exposure and the preponderance 
of the evidence is against the claim.

In regards to the lay statements regarding his state of 
health in the 1980's, even if accepted as correct, such 
evidence does not establish an inservice onset.  The Board 
has also considered the statement of M.L.S., the Veteran's 
son-in-law.  To the extent that he attempts to testify that 
the Veteran was infected with hepatitis C during service, 
there is no indication that he knew the Veteran at that time.  
Consequently, he cannot testify as to facts concerning events 
directly relating to the Veteran during that timeframe.  To 
the extent that the informant witnessed or engaged in 
unsterilized practices does not establish that the Veteran 
was subjected to such conditions.  Regardless, the Board 
concludes that the opinion of VA physician was based upon a 
review of the record and is far more probative than the 
opinion of a former corpsman.  

In sum, the Board finds that there is little evidence that 
the Veteran contracted hepatitis C or hepatoma while in 
service or within one year of separation from service.  The 
more probative evidence establishes that the cause of death 
was a combination of hepatoma, cirrhosis, hepatitis C and 
esophageal varicies.  The fatal disease processes were not 
shown to have been present during service and were unrelated 
to the Veteran's period of service.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the appellant's claim, and thus the 
benefit-of-the-doubt rule is not for application.  Id.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


